 In the Matter of BECKERMAN SHOE CORPORATION OF KUTZTOWNandUNITED SHOE WORKERS OF AMERICA (AN AFFILIATE Oi THE CIO)Case No. C-1953.-Decided August 01, 19x2Jurisdiction:shoe manufacturing industryUnfair Labor PracticesInterference,Rest amt, and Coercion:anti-union statements; threat to moveplant; inciting, employees to attack union organizer; warning employees notto join unionDiscrimination:discharging and refusing to reemploy certain employees for theirunwillingness to assist the employer in combating union and others becauseof their union membership and activity; transferring an employee to a jobthat resulted in a"substantial loss of earnings and subsequently discharginghim because of his union membership and activity.-Remedial Orders:employer ordered to cease and desist unfair labor practices;reinstatement and back pay awarded discriminated employees ; period betweenTrial Examiner's Intermediate Report and Decision excluded as to certainemployees; execution of releases by certain employees subsequent to theirdischargeheldnot to bar remedial reinstatement and back pay order. -'Practice and Procedure:complaint dismissed as to an individual because ofhis lack of integrity.-Mr. Robert H. KleebandMr. Geoffrey J. Cun' iff,for the Board.Stevens cfi Lee,byMr. Allan K. GrinsandMr. John D. Glase,ofReading, Pa., for the respondent;Mr. Charles L. Fleece,of New YorkCity, of counsel.Mr. Issac Shada,of Lancaster, Pa., for the Union.Mr. James R.- Doyle,of Reading, Pa., for Charles Haddad.Mr. Roman Beck,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United ShoeWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, the National Labor Relal ionsBoard, herein called the Board, by the Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its comp'aint43 N L R B, No. 751,435 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDdatedMay 8, 1941, against Beckerman Shoe Corporation of Kutz-town, Kutztown, Pennsylvania, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the -leaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by a notice of, hearing, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged,in substance : (1) that the respondent discouraged membership intheUnion by discharging six employees and refusing to reinstateall but one of them because of, their membership in the Union andactivities in its behalf ;1 (2) that by the' foregoing acts and by urgingits employees to resign from the Union, threatening to close its Kutz-town plant and to deprive its employees of work if the Union suc-ceeded in organizing the plant, requesting employees to, engage insurveillance of union meetings, questioning employees about unionaffairs, and inciting employees to assault a union organizer in order toprevent the distribution of union leaflets, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On May 17, 1941, the respondent filed its answer, denying that ithad engaged in any of the unfair labor practices alleged in the com-plaint, but admitting that it was engaged in interstate commerce.Theanswer further alleged that five of the six employees alleged to havebeen discriminated against had quit voluntarily, and that the sixthemployee had been discharged for cause.On May 29, 1941, the re-spondent filed an amended answer containing the additional aver-ment that, subsequent to the termination of their employment, threeof the employees named in the complaint had released it from anyliability arising out of the termination of their enmploynient.Pursuant to notice, a hearing was held at Reading, Pennsylvania,on May 29 and June 2, 1941, before Walter Wilbur, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board andthe respondent were represented by counsel, and the Union by itsorganizer; all parties participated in the hearing.Full opportunityto, be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thehearing the Trial Examiner made rulings on,motions and on objec-tions to the admission of evidence; at the close of the hearing, hegranted, without objection, a motion of counsel for the Board toi The naiaes of these employees are Albert Azai, Subrey Azar, Charles Haddad, Howard H.-Schlegel, Anna Haas, and Lee G. Bryant. BECKERMAN SHOE CORPORATION OF KUTZTOWN437conform the' pleadings to the proof.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the conclusionof the hearing, the Trial Examiner afforded the parties an oppor-tunity for oral argument before him, but they did not avail themselvesof the opportunity; the respondent, however, submitted a brief tothe Trial Examiner.-On August 16, 1941, the Trial Examiner issued his IntermediateReport, copies of which were served on all parties, in which he foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act.He recommended thatthe respondent cease and desist from these unfair labor practices,reinstate with back pay three of the employees discriminated against,and make whole another who had been reinstated prior to the hear-ing.,On September 8, 1941, the respondent filed exceptions to the Inter-mediate Report.It also filed a petition to reopen the hearing, inwhich,it alleged that Charles Haddad, one of the. employees found tohave been discriminated against, desired to recant testimony which hegave at the hearing. - On October 2, 1941, the Board granted theprayer of that petition and ordered that the record be reopened andthat a further hearing be held.Pursuant to notice, a further hearing was held at Reading, Pennsyl-vania, on October 21, 1941, before Trial Examiner Wilbur.TheBoard, the respondent, and Charles Haddad were represented at thehearing by counsel, and the Union by its representative; all partiesparticipated in the hearing.Full opportunity to be heard,to examineand cross-examine'-witnesses, and- to introduce evidence bearing uponthe issue which was the subject of the further hearing was affordedall parties.During the hearing the Trial Examiner maderulingson motions and on objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicialerrors -were committed.The rulings are hereby affirmed.The parties werealso afforded -an- opportunity subsequent to the hearing to submitbriefs to the Trial Examiner; the respondent availed itself of theopportunity.On November 24, 1941, the Trial Examiner issued a 'SupplementalIntermediate Report in which he found that subsequent to the first2 Subsequent to the hearing the Trial Examiner ordered that the official transcript of thehearing be corrected in certain minor respects,in accordance with a stipulation of theparties.-The three employees whose reinstatement was recommended were Albert Azar, SubreyAzar, and Charles Haddad ; the other employee discriminated against was Lee G. Bryant.The Tual Examiner found that the other two employees named in the complaint had notbeen discriminated against and accoidingly recommended that the complaint be dismissedas to them. 438 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing Charles Haddad made statements concerning the terminationof employment of himself and of Albert and Subrey Azar which werecontrary to the testimony he gave at the first hearing.The TrialExaminer recommended' that- the complaint be dismissed as to AlbertAzar, Subrey Azar, and Charles Haddad ; in other respects he adheredto the recommeriddtions of his original Intermediate Report.OnDecember 12, 1941, the respondent filed exceptions to the Supple--mental Intermediate Report and requested permission to argue orallybefore the Board. It thereafter submitted a brief in support of itsexceptions.On March 5, 1942, pursuant to notice, a hearing was heldbefore the Board in Washington, D. C., for the purpose of oral argu-ment.The respondent was represented at the argument by counsel;and-the Union by its organizer; both participated in the argument.The Board hiis considered the exceptions and briefs filed by therespondent, and except as the exceptions are consistent with the find-ings, conclusions, and order set forth below, finds no merit in them.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Beckerman Shoe Corporation of Kutztown, is aPennsylvania corporation engaged at Kutztown, Pennsylvania, in themanufacture and,sale of shoes. In the conduct of its business, therespondent uses leather, rubber, paste, heels, and soles.During 1940,itpurchased $433;252 worth of these materials, of which 80 percentwas purchased in-States-other than Pennsylvania and was shipped toitsKutztown plant from the State of origin.The respondent's salesduring 1940 were in excess of $785,000; 90 percent of the shoes whichit sold in that-period was shipped from the Kutztown plant to pur=chasers in other States.In answering the complaint, the respondentadmitted that it is engaged in commerce within the meaning of the ;pct.II.THE ORGANIZATION INVOL\ EDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations ; it admits to member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion,1940, Isaac Shada,,a representative of theUnion beganto organize the respondent'sKutztown workers.-Albert 4and Subrey4At times Albert Azar is referred to in the record as"Aubrey" Azar. BECKERMANSHOE CORPORATION OF KUTZTOWN439Azar, working foremen, joined the Union at the outset of this cam-paign and solicited their fellow workers to join.Otto Degen, thesuperintendent of the Kutztown plant, repeatedly warned the Azarsafter the membership drive had begun that Max Beckerman, presidentof the respondent, would close the plant if the Union succeeded inorganizing the employees.Degen denied generally having made re-marks of this character, but we, like the Trial Examiner, are unable tocredit his denial.In September 1940, the employees in Albert Azar's department,known as the Goodyear stitching department, stopped work in a bodyto enforce a demand for a wage. increase.When the work stoppagewas in progress, President Max Beckerman told SuperintendentDegen in the hearing of Subrey Azar "to watch" Albert Azar, addingthat Albert Azarwas an"agitator" and the person who had incitedthe stitchers to demand higher W 'ages.'-In the afternoon of October 21, 1940, while Shada, the union organ-izer, was distributing leaflets outside the plant, Superintendent Degenordered Albert Azar to "chase" Shada "away" from the plant.Degenprefaced this instruction by saying that he had just talked with Presi-dent Max Beckerman on the telephone and Beckerman had directedhim to convey the order.Degen also approached Subrey Azar at-this time and said to him that Max Beckerman had ordered that he"go out and beat [the union organizer and] chase him away fromthere."Neither of the Azars was willing to carry out Degen's orders.In so iliforming Degen, they bottomed their refusalon an experiencewhich they had in 1937 when, at Degen's direction, they assaulted aunion organizer.6Degen remonstrated with each of the Azars forrefusing to attack Shada, telling them that Max Beckerman wouldshut clown the plant the minute it became organized and that theywould then all be out of work.The Azars, however, failed to heedhis remonstrance.The findings -relating to this incident are basedupon the testimony of the Azars; Degen and Max Beckerman gavecontrary testimony.In resolving the conflict, we, as did the TrialExaminer; credit the Azars.Several considerations impel us to thisconclusion : first, as we hereinafter point out, Beckerman's credibilityNeither Max Beckerman nor Degen denied the testimony of Subrey Azar upon whichthis finding is based6The Union attempted in 1937 to organize the Kutztown plantwhen several unionorganizers appeared outside the plant one day, the Azars were told by Degen"to beat [theunion organizers]up,"-to quote from Albert Azar's testimony.In carrying out Degen'sorders, the Azars assaulted one of the organizers;a criminal prosecution followedTheAzars were held to bail by the magistrate'for the action of the grand jury.Bail wasfurnished through Max Beckerman,and the arrangements for the release of the Azars weremade by the respondent's attorneys.The criminal prosecution terminated when the grandjury failed to indict.Degen denied that he instructed the Azars to commit the assaultwhich led to the criminal proceeding,contending that they had acted on their own initiative.Neither the Tral Examiner nor we credit his denial. 440 - DECISIONS OF NATIONAL LABOR RELATIONS, BOARDis impeached by his implausible explanation for the termination of theAzars' employment;secondly,Degen's veracity,aswe hereinaftershow; is impugned by the false explanation he gave for,the termina-tion of Bryant's employment-an explanation,it should be noted,which was contradicted by the very witness upon whom the respond-ent relied for its confirmation;and finally, the other incidents, de-scribed in this subsection,persuasively demonstrate that Beckermanand Degen had a deep-seated antagonism to the Union,and antagonismwhich affords a plausible motive for the Shada episode.On October 21, 1940, in the evening, Shada, accompanied by anotherorganizer,visited Edwin Haas,an employee of the stitching depart-ment, for the purpose of inducing Haas to join the Union.Later thatnight, after Shada and his companion had left Haas' home, LouisBeckerman and David Beckerman,the son and nephew, respectively,of President Max Beckerman,paidHaas an unprecedented visit.Either Louis orDavidBeckerman observed that Haas had "had com-pany," after which David Beckerman asked Haas whether Albert Azarhad instigated the stitchers to demand higher wages;Haas replied inthe negative.7Superintendent Degen approached Haas at work the" next day andsaid that he heard Haas had a"party"at his homethe nightbefore.Degen went on to say, in the words of Haas, "***it is wrong tofool with this kind of people;they get you into trouble."Haas re-plied: "* * * I lost one good job on account of the union,I didn'tsign up, and.I don't want to lose another one."Superintendent Degenthen declared that Haas would be better off not to join the Union evenif the Union were able to obtain a wage increase for the employees sincethey would be called upon to support strikes at other plants.Ingeneral terms, Degen denied that he had ever discussed joining theUnion with any employee,but he did not specifically deny the state-ments attributed to him by Haas.The Trial Examiner believedHaas' testimony;we concur.-Anna Haas, the wife of Edwin Haas, worked for the respondent ina department over which Eli Beckerman,a brother of President MaxBeckerman, -was the foreman.She joined the Union on October 21,1940, and persuaded several of her fellow workers to join.On Oc-tober 26, 1940,Foreman Eli Beckerman asked her to report to himafter working hours.At the close of the day Eli Beckerman askedher whether it was true,as he had heard, that she was a member ofthe Union and had induced other employees to join.Haas admittedthat such was the case,but said that she had not as yet turned in theunion membership applications which her fellow workers had signed.On hearing this, Eli Beckerman reminded her that she had worked a7The findings as to this conversation rest upon the uncontradicted testimony of Haas. BECKERMAN SHOE CORPORATION OF KUTZTOWN441long time for the respondent and earned that his brother, PresidentMax Beckerman, would remove the Kutztown plant rather than toler-ate a union among the employees.' He then admonished her to "thinkit over," pointing out that she would be without a job if the plantwas removed.In the course of this conversation, Eli Beckermanargued against the Union by' saying that it would compel its membersto support strikes at other plants by imposing fines upon them. AboutDecember 1, 1940, Foreman Eli Beckerman approached Anna Haasat her machine and asked whether she had received a pamphlet whichShada, the union organizer, distributed at a gathering the nightbefore.8On receiving a negative reply, he alluded to an election forunion officers that had recently been held, saving**that lastfellow, he just filled his pockets and now * * * another fellowhas got his place and he will fill his pockets at the expense of thepoor."In the latter part of October 1940, Foreman Eli Beckerman askedanother employee, Elsie M. - Zuber, to- see him after working hours.When she reported to him, he told her that he heard that Anna Haaswas "signing up people in the Union."After making this statement,he asked Zuber to "talk some sense into Anna Haas' head," adding,"before Beckerman spends any money he will move out of town."Thefindings as to Eli Beckerman's anti-union remarks are based upon thetestimony of Anna Haas and Elsie M. Zuber. Eli Beckerman did notspecifically deny the statements attributed to him by-these witnesses;when asked whether he had advised another employee not to join theUnion, he did, however, deny in general terms that he had ever dis-cussed joining the Union with anyone.The Trial Examiner did notcredit his denial, nor do we.In October 1940, Superintendent Degen told Howard H. Schlegel,-another employee, that he heard Schlegel was a union member andthat union meetings were being held at his home.Schlegel assuredDegeri that he was not a union member and said that he was not eventhinking of joining the Union. In-November 1940, however, Schlegelattended a union meeting.When he came to work the next morning,Sam Beckerman, his foreman, remarked : "Well, I heard you were ata union meeting last night."Schlegel admitted that this report wascorrect,. whereupon Sam Beckerman asked Schlegel who attended theunion meeting and what took place.In answer to this questionSchlegel said that in addition to Elsie Zuber and Arlene.Adams,.whoaccompanied, him to the meeting, only a few employees, including theAzars, were present, and that no business was transacted because ofthe poor attendance; . Superintendent Degeli also questioned- Schlegel8'The question eliciting the testimony concerning this conversation refers to Louis Insteadof Eli Beckerman ; but the context indicates that Eli Beckerman was intended. 442DECISIONS OF NATIONAL LABOR -RELATIONS BOARDthat morning about the union meeting and was told in substance whatSam Beckerman had been told.9Lee G. Bryant, an employee who, we later find, was discriminatorilydischarged, joined the Union in October 1940 and solicited his fellowworkers to join.Soon after he became a union member, Superintend-ent Degen chided him for his union activity.Degen administered thisreproof when Bryant was putting,shoes on a rack, to which a, ticketwas affixed indicating that the shoes were destined for future delivery.-Ad verting to the ticket, Degen said to Bryant: ". . . Mr. Beckermanhas got to pay you fellows now and wait all this time until that verydate you see there before he really gets his money and still you wantto go and pull the dirt .. . is that the thing to do?"We agree withthe Trial Examiner that Bryant was justified in inferring that Degen'sremark was levelled at Bryant's union activity.Early in November1940, Degen, referring to a union meeting which had taken place thenight before, asked Bryant : "How was the beer and pretzels?"WhenBryant professed not to understand his question, Degen remarked :any place; it will only mean a couple of cents more, and it won't getyou any place at all."Degen testified that he did not know thatBryant was a union member; he did not, however, directly deny havingmade the anti-union statements attributed to him by Bryant.Wefind, as did the Trial Examiner, that he made those statements.We find, as did the Trial Examiner, that by its course of conductin warning its employees not to join the Union and not to solicit othersto join, in urging them to give up their'union membership,,in threaten-ing them with the loss of their employment if the Union succeeded inorganizing the Kutztown plant, in threatening to close or remove theplant rather than tolerate a union, in inciting the Azars to attackShada, the union organizer, in order to prevent his distributing leafletsamong its employees, in making derogatory remarks about the unionleaders, in questioning employees about their union membership andthe identity of those attending union meetings and about the busi-ness done at such meetings, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. Discriminatory dischargesAlbert and Subrey Azar.Albert Azar was employed by the respond-ent in December 1935; Subrey Azar, his cousin, entered its employ inOctober 1936.They were both working foremen; that is, in additionto their duties as supervisors, at times they did ordinary production9The findings in this paragraph are based upon Schlegel's testimony,which was notdirectly controverted. BECKERVIAN SHOE CORPORATION' OF KUTZTOWN.443work.-Their employment terminated under like circumstances onOctober 22, 1940.In his Intermediate Report, dated August 16,1941,the Trial Exam-iner found that the Azars had been- discriminatorily discharged andthat the refusal to reinstate them was likewise discriminatory.In sofinding the Trial Examiner rejected the contention that the Azars hadquit voluntarily.The Azars'testimony concerning their dischargewas corroborated by Charles Haddad, another working foreman, who,the Trial Examiner found,had also been discharged discriminatorily.At the supplemental hearing, Charles Haddad testified,in effect, thatsubsequent to the first hearing he informed Max Beckerman and cer-tain other persons that the'Azars and lie had quit voluntarily.Haddaddeclined on constitutional grounds, however,to say whether his testi-mony at the first hearing, or the aforesaid statement was true.Find-ing that Haddad had made the recanting statement,the Trial Exam-iner'recommended in the Supplemental Intermediate Report that thecomplaint be dismissed not only as to Haddad but also as to the Azars.We have examined the evidence which Haddad gave at both hearingsand are convinced that none of his testimony can be relied upon.Weare convinced further that he has no regard for the truth or the sanc-tity of an oath. In view of his lack of integrity we do not think thathis reinstatement would effectuate the policies of the Act.Accord-ingly, we shall dismiss the complaint as to him.10We are constrained,however, to reject theTrial Examiner's recommendation that the com-plaint be dismissed as to the Azars since we believe them to be trust-worthy witnesses.We shall now briefly set forth the facts whichimpel us to this conclusion."As, we have heretofore noted, the Azars joined the Union in theearlystages of its membership campaign and solicited other employeesto join.While the union campaign was under way, the employees inAlbert Azar'sdepartment stopped work in furtherance of- their de-mand for a wage increase,and, as has been noted,their militancy wasattributed by Max Beckerman to Albert Azar.Most of the coercivemeasures which the respondent employed to prevent its workers frombecoming or remaining members of the Union occurred before October22, 1940, when the Azars were discharged.12Indeed, the most strikingof these measures, namely Superintendent Degen's instruction thatthe Azars attack the union organizer occurred-on October 21, -the daypreceding their dismissal.These factsWhichclearly reveal the10CfThe Cudahy Packing Co. v. National Labor Relations Board,116 F. (2d) 367(C. C. A. 8), order on petition to vacate the enforcement decree.11We have given no weight to Charles ITaddad's testimony in determining the issues re-lating to the discharge of the Azars because we believe Charles'Haddad to be a whollyunreliable witness11 See Subsection A, supra 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's deep-seated opposition to the Union.are the setting inwhich conflicting evidence as to the circumstances attending the dis-charge of the Azars must be viewed.The Azars' version of their discharge was in substance as-follows:On October 22, 1940, shortly before noon PresidentMax Beckermanasked Albert Azar, who was then working at his machine, to come tohis office with Subrey Azar and Charles Haddad, saying that he wantedto confer with them.When the three men entered the inner office,they found Max Beckerman there alone.Beckerman directed one ofthem to close the door, and then upbraided the Azars for havingrefused to attack Shada, the union organizer.Albert Azar repliedthat they were "not going to do that dirty work any more," because,he said, they had been prosecuted in 1937 for that very misconduct.Beckerman's rejoinder, according to Albert Azar, was: "What is thematter with youse guys, are you working for the Union?Well, getthe hell out of here; you can't work for the Union andfor metoo; youare nothing but trouble makers; you can't serve twomasters."Hear-ing this, the Azars left Beckerman's office, believing that they had beendischarged 13Max Beckerman's version of the incident was in substance as fol-lows :He testified that he arrived at the Kutztown plant shortly beforenoon that day; that the Azars and Haddad were already in the outeroffice when he arrived; that he invited them into his inner office,whereupon one of themannouncedthat they had decidedto quit, say-ing, according to Beckerman, "Your superintendentiswatching me[sic]"; that he expostulated that he did not understand why they werequitting but that the men "would not give anyexplanation at all";that he told them their. employment contracts requiredthem to give30 days' notice of an intention to quit, but that they simplyrepeatedthat "they didn't want to work any more in [his] place."Beckermanopened the door, he said, on hearing this, and toldthe men,"goodbye,and we quit."Several witnesses called by the respondent testifiedthat the Azars had either voiced an intention of quitting or had ad-mitted, subsequent to their dismissal, that they had quit.The Azarsdenied the statements attributed to them by these witnesses.We arei8On October 23, 1940, the day following their discharge, the Azars and Haddad filedclaims for benefits under the Unemployment Compensation Act of the Commonwealth ofPennsylvania.The respondent,in resisting their claims,contended that the men had quitvoluntarily,and had not been discharged.On December 23, 1940, a hearing was had be-fore a Referee of the Division of Unemployment Compensation,in ixhich the Azars andHaddad,as well as other witnesses,were examined.The employees received compensation,since the issue was resolved in their favor.A transcript of the testimony in the Unem-ployment Compensation hearing was introduced in evidence before the Trial Examinerwith the consent of the respondent. ,In resolving the conflict in testimony, we, as^did theTrial Examiner,considered the testimony which the Azars gave at the UnemploymentCompensation hearing. In its brief to the Trial Examiner(p. 2), the respondent expresslysuggested that this testimony be considered. BECKEMIIAN SHOE CORPORATION OF KUT'ZTOWN445,unable to credit the respondent's version of the October 22occurrence.Itappears to us highly improbable that employees who had spent yearsin the service of an employer should abruptly announcean intentionto quit, without first voicing their grievance in terms comprehensibleto their employer.Furthermore, it is difficult to believe that- theseemployees should quit at a time when, as the credible- evidence shows,they had no other employment.'' It is also not' withoutsignificancethat they filed claims for unemployment compensation on the dayfollowing their discharge.We do not believe that the Azars quit theiremployment voluntarily.We are convinced,. rather, and find, thatMax Beckerman discharged them on October 22, 1940, because of their,unwillingness to assist the respondent in combatting the Union.15=Moreover, the circumstances attending the respondent's refusal toreemploy the Azars lend support to the conclusion that they had notquit voluntarily.On October 25, 1940, President Max Beckermansent letters to the Azars enclosing checks for the balance of the wagesdue them, in which he stated : "I was hoping that you would changeyour mind about quitting and in fact I even waited around Kutztownfor the entire day, expecting you to tell-me that you intend to remainwith us."Oil October 29, Max Beckerman agreed to meet the Azarsand Haddad, at their request, but deliberately failed to keep theappointment.When Beckerman failed to appear, the Azars'repliedto the above letter, denying that they had quitand statingthat theirdischarge violated their employment contracts.The respondent's attorneys answered these letters,saying that MaxBeckerman would meet the Azars and Haddad on November 6, 1940.Atthe outset of this conference, the attorney for the Azars informedMax Beckerman that the Azars desiredto returnto work but Beck-erman refused to consider the question of their reinstatement,sayingthat their jobs had already been filled.There is no evidence, how-ever, to support Beckerman's-assertion that their jobs had in fact beenfilled at this time; he had-been told, moreover, according to the uncon-tradicted testimony of Albert Azar, on October 29, when Albert Azararranged the appointment that Beckerman failed to keep, that theappointment was desired for the purpose of "straighten[ing] thingsout," so that the men could "go back -to work."At theNovember 614Weare unable to believe the testimony of Robert E. Gallagher that Albert Azarexpressed a desireto go intobusiness for himself.-15That the Azars wereworking foremen does not, of course, deprive them of the Act'sprotectionSeeMatter of Golden Turkeyhlinany CompanyandInternational Union ofMine,Mill, andSmelter Workers,LocalNo. 410,34 N LR B 760. See alsoMatter ofEagle-Picher Mining it SmeltingCorp.andEagle-Picher Lead Company, a corporation,andInternational UnionofMine,Mill and Smeller Workers,LocalsNos. 15,17, 107, 105, and111,16 N L R. B 727,enforced inEagle-Picher Mining it Smelting Co v National LaborRelations Board,119F (2d) 903 (C. C. A 8). 446DECISIONS OF,NATIONAL LABOR RELATIONS BOARDconference Beckerman's attorney urged him to talk things over; Beck-erman'sreply was : "The only time I talk is in court." The conferenceended at this point. ^ We are" unable to believe that the respondenthad replaced these men, either on October.. 29 or on November 6, 1940.We find that the respondent refused to reemploy them on November 6,1940, because Max Beckerman resented their unwillingness to assisthim in combatting the Union.As has been noted, the Trial Examiner found in his original Inter-mediate Report that the Azars had been -discriminatorily discharged.In so finding, the Trial Examiner rejected. Beckerman's version ofwhat occurred.The Trial Examiner came to this conclusion afterfinding that Beckerman's explanation for the discharge of the Azarswas implausible, and that the Azars' testimonyconcerningtheir dis-charge was persuasively confirmed by Beckerman's refusal to rehirethem as well as by otherocircumstances.The only significant factdeveloped at the supplemental hearing was Haddad's admission thathe made the extrajudicialrecantingstatement attributed to him.Onthat alone,so far aswe know, since the SupplementalIntermediateReport contains no other explanation, the Trial Examiner recom-mended. a dismissal of the complaint not only as to Haddad but alsoas to the_Azars.We do not think that Haddad's extrajudicialrecant-ing statement should be given such weight as to override the convincingtestimony of the Azars, especially in view of the patent implausibilityof Beckerman's explanation for the termination of their employment.We find that by discharging and refusing to reemploy Albert Azarand Subrey Azar, the respondent has discriminated in regard to theirhire and tenure of employment, thereby discouraging membership intheUnion, and interfering with, restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.Lee G. Bryant.Bryant was discharged by 'Superintendent Degenon December 17, 1940, after being in the respondent's employfor about9 months.The respondent asserted that it dischargedhim because ofunsatisfactory work and because he sold "policy slips"16and obscene-photographs-in the plant.Bryant,joined the Union in October 1940 and persuaded other em-ployees to join.As has been noted, SuperintendentDegenreprovedBryant for joining-the Union and later told him thathis union mem-bership would get him nowhere .17Bryant was first employed as a "bottom finisher"; he was laterassigned work. described in the recordas "pressingjoints."On De-cember 16, 1940, Superintendent Degen told Bryant that he would beI16 These are participations in a method of gambling in which the holder of the "policyslips" bets that certain numbers will be drawn in a lotterySee New Standard Dictionaryof the English Language, Funk and Wagnalls, p 1918.11 See SubsectionA, supra. BECKERMAN SHOE' CORPORATION OF KUTZTOWN447transferred to the cutting department.Such a transfer was desirablefrom Bryant's point of view since a cutter -earns more than a jointpresser. , Foreman Samuel Beckerman, who was in charge of the cut-ting department, testified that "to be a real cutter" one would have tospend years at the trade.Nevertheless, after Bryant had worked inthe cutting department for only a day and a half, Foreman SamuelBeckerman instructed Bryant to return to his former job, saying thathe would never become a competent cutter.Bryant reported this toSuperintendent Degen and asked to be restored to his former job.But Degen turned down Bryant's request, saying that he had "talk[ed]too much."Degen added that Bryant would be put to work in thebottom finishing department.Hearing this, Bryant expostulated :"this is demoting a guy right back to the very beginning of things . .."Bryant also pointed-out to Degen that he could not earn a living inthe bottom finishing department since he would have only about 3days' work a week.But his protest was unavailing; Degen gave himthe alternative of working in the bottom finishing department orbeing discharged.Faced with this ultimatum, Bryant 'said nothingfurther.-After Bryant left Degen, he met Eli Beckerman, a son of MaxBeckerman, and one of the foremen, and voiced his grievance to them.Later in the day, after Bryant had begun to work in the bottom finish-ing department, Superintendent Degen entered the department, where-upon Bryant renewed his request to be restored to his former job.Remarking that -Bryant had "a silvery tongue," Degen said in replyto Bryant's entreaty : "Just for talking like that, * * * I have aChristmas . present for you."After making this statement, Degen'discharged Bryant.The findings set forth above -accord with Bryant's' 'testimony.Degen gave a different account of Bryant's discharge.Degentestified that Bryant appeared to be dissatisfied on being- as-signed to the bottom finishing department; that Bryant was talkinginstead of working when he (Degen) entered the department; thatwhen he came into the department an employee named Ritter told himthat Bryant was trying to sell him lottery tickets and was keeping himfrpm his work ; that he thereupon reprimanded Bryant, saying thatBryant should not work at all if he was unwilling to work "with aproper feeling."Bryant's rejoinder, according to Degen was:"Ican go out with the slot machines and writing [sic] policy tickets andmake better money." "So," continued Degen, "I took the man up inthe office and paid him off."Ritter, who testified as a witness forthe respondent, said that Bryant had attempted to sell him a policy`slipon only one occasion; that he did not report the incident to hisforeman, and gave it no thought until Superintendent- Degen ques' 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned him about it.But, Ritter testified, Degen questioned him aboutBryant some 2 months after Bryant had been discharged. " This wasdirectly contrary to Degen's testimony that Ritter had complained tohim about Bryant on the day that Bryant was discharged; that, infact, it was Ritter's complaint which precipitated the discharge.Noting this discrepancy, the Trial Examiner rejected Degen's ver-sion of the discharge.We, too, are unable to ,accept Degen's versionof the occurrence.We find, as did the Trial Examiner, that Bryant'stestimony correctly described his discharge and the events leading tohis discharge.Apart from Degen's uncorroborated assertion that Bryant was slowand Bryant's brief experience in the cutting department, there is noevidence that his work had been unsatisfactory.We are satisfied, aswas the Trial Examiner, that Bryant was not dismissed for thatreason.Nor do we believe that Bryant was discharged for selling policyslips or indecent photographs.Degen, it is true, testified that he hadcautioned Bryant regarding those matters, but admitted at the hear-ing that the admonition was delivered about 6 months prior toBryant's discharge.Eli Beckerman testifiedrthat he himself `boughtpolicy slips from Bryant but he placed the most recent purchase atBryant attempted to sell him obscene photographs; but, he said, thisoccurred about 3 months prior to Bryant's dismissal and was nevermentioned by him to anyone until Degen questioned him about 2months after Bryant was discharged. It is apparent, and we find,as did the Trial Examiner, that the resurrection of these incidents wasan attempt to justify Bryant's discharge in retrospect, and that theydid not motivate his dismissal.On May 8, 1941, the complaint in this proceeding was issued.President Max Beckerman thereafter sent for Bryant and offered himreinstatement on condition that he sign a document agreeing that hewould 'not again sell policy slips in the plant and would be subject todischarge if he violated that undertaking.Although at first Bryantwas unwilling to sign the document, protesting that he had never soldpolicy slips, he yielded to Beckerman's demand because of his neces-sitous circumstances.This incident confirms us in the conviction, 'asit:did the Trial Examiner, that the respondent tried to construct a caseagainst Bryant in order to conceal the discriminatory motive for hisdischarge.We find, as did the Trial Examiner, that the respondent dischargedLee G. Bryant because of his union membership and activity.Wefind, further, that by discharging Bryant, the respondent has discrim-inated in regard to his hire and tenure of employment, thereby dis-couraging membership in the Union, and interfering with, restraining, BECKERMAN SHOE CORPORATION OF KUTZTOWN"449and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Anna Haas, Howard H. ,Schlegel.In his Intermediate Report,dated August 16, 1941, the Trial Examiner found that the respondentdid'- not -discriminatorily dischargeAnna, Haas and Howard H. .Schlegel; he accordingly recommended, that the complaint be dis-missed as-to them.The Union filed.no exceptions to the IntermediateReport.-We' have nevertheless 'examined the record with respect tothese employees and agree with the Trial Examiner's findings.Weshall 'accordingly dismiss the complaint as to them.'.,IV. THE EFFECT OF THE UNFAIR,LABOR PRACTICES UPON COMMERCE;The activities -of-the respondent set forth in Section III 'above,occurring in colinection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among- the several States, and tend tolead to .labor disputes burdening and. obstructing commerce and the,free'flow of commerce."V.THE REMEDYHaving found that -the respondent has engaged in unfair laborpractices, we shall order it. to cease and desist therefrom. and that ittake certain affirmative action which will effectuate the policies of theAct.We have found that the respondent has discriminated in regard tothe hire and tenure of employment of Albert Azar, Subrey Azar, andLee G. Bryant.We shall direct the respondent to reinstate the Azarsto their former positions, without prejudice to their seniority andother rights and privileges."We shall also order the respondent to make whole Albert Azar andSubrey Azar for any loss of pay they have suffered by,reason of therespondent's discrimination against them by payment to each of themof a sum of money equal to the amount which he normally would haveearned as wages from the date of his-discharge, to November.24, 1941,the date of the Supplemental Intermediate Report and from the dateof this Decision and Order to the date of the respondent's offer of rein-statement, less his net earnings- 19 during such period.We have" ex-isBryant, as has been noted, was reinstated prior to the hearing19By "net earnings" is meant earnings less expenses such as transportation, room, andboard incurred by an employee in connection with obtaining work and working elsewherethan for the respondent which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking eniplovment elsewhere.SeeMatter of Crossett -Lumber CompaaiyandUnited Brotherhood of Carpenters and Joiners of America, Lumberand Sawmill Workers Union, Local2590, S N. L. R. B 440.Monies received for work per-formed upon Federal, State, county, municipal, and other work-relief projects shall beconsidered as earningsSee RepublicSteel Corporation v. National Labor Relations Board,311 U. S. 7.4S1039--42-vol 43-29 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluded from the period during which back pay is'awarded the Azarsthe period that the Trial Examiner's Supplemental Intermediate Re-port was outstanding, since during that period the respondent couldnot have been expected to reinstate, them.`We find no merit in the respondent's contention that reinstatement,and`remedial pay should be denied these men because of releases whichthey executed subsequent to their discharge.We have affirmed theruling of' the' Trial Examiner which excluded these releases from evi-dence..In the 'exeicise of our administrative discretion, we havedetermined that private-settlements should not stay us from vindicat-ing the policies of the Act by remedying unfair labor practices involvedin the discriminatory discharge of employees.20This is not to saythat in determining how much back pay is due these employees, therespondent may not be entitled to credit for part of the sums paid forthe releases.Whether or not it should receive such credit is a questionthat, concerns compliance with our order, not its propriety.21,,rWe;shall also order the respondent to make Lee G. Bryant whole forany loss of pay he has suffered by reason of the respondent's discrim-ination against him by payment to him of a sum of money equal to theamount which he normally would have earned as wages from the date'of hi"s discharge to. the date of his reinstatement, less his net earningsThe respondent's entire course of conduct, including its many andvaried forms of interference, restraint, and coercion and its discrim-inatory discharges discloses a fixed purpose on its part to defeat self-organization and its objects.,Because of the respondent's unlawfultliere is it danger in the future of the respondent's engaging in otherrelated unfair labor practices prpsiribed by the Act.The preventivepurpose of the Act will be thwarted unless'our order is coextensivewith the threat.In order, therefore, to make effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfairn That we have such discretion is a corollary from the exclusive authority to preventunfair labor practices which, the Act confers upon its (Section 10 (a)).Conformably withthis view it has been heldthat onlythe Board can compromise an award of back pay madeto a`wrongfully discharged employee(National Labor Relations Board v. American Potash& Chemical Co,113 F. (2dj 232(C. C. A. 9) ;further, that only the Board has the rightto` institute proceedings to punish an employer for contempt of a court decree enforcing aBoard order(Amalgamated Utility'ltorkers v. Consolidated EdisonCo, 309 U S 261,269-270).See alsoNational Labor Relations Board v. William H. Killoren, Trustee,122 F.(2d) 609, 612(C C A 8),cert denied314, U.S 696n In determining that question it will be necessary to ascertain whether or not the con-sideration paid for the releases was intended to make reparation for the wage loss sufferedby these men as the result of their discriminator y discharge;or, whether, as the recitals inthe releases and their terms seem to indicate,the releases,were intended solely to bar claimsarising out of the respondent's alleged violation of the Fair Labor'Standards Act and itsasserted breach of the employment contracts which it had entered into with these employees.Only so much of the consideration paid as was intended to reimburse the employees for thewage loss they suffered-by reason of their wrongful discharge may be credited to therespondent on account of its back-pay liability hereunder BECKERMAN SHOE CORPORATION OF KTTT'ZTOWN451labor practices, and thereby to minimize strife which burdens and'obstructs commerce, and thus to effectuate the policies of the Act, weshall order the respondent to cease and desist from in any mannerinfringing the rights- guaranteed in'Section 7 of the Act.'Upon the basis of the above findings of fact, and' upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire andtenure of employmentof Albert .Azar,, Subrey Azar, and, Lee G. Bryant, and thereby dis-couraging membership in United, Shoe Workers of America, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 -(3) of the Act.'3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engagingin unfairlabor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent did not discriminate in regard to the hire andtenure of employment of Charles Haddad, AnnaHaas,and HowardH. Schlegel, within the meaning of Section 8 (3) of the 'Act.°ORDER-Upon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,,theNational Labor Relations Board hereby orders that the-respondent,Beckerman Shoe Corporation of Kutztown, Kutztown, Pennsylvania;and its officers, agents, successors,'and assigns shall: V'-1.Cease and desist from :: _- -(a)Discouraging membership in United Shoe Workers of America,or any other labor organization of its employees, by- discharging or.refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage -in concerted activ-ities for the purpose of collective bargaining and other mutual aid or 452DECISIONS OF NATIONAL LABOR,RELATIONS BOARDprotection as guaranteed in Section 7 of the National Labor RelationsAct.2.Take, the following affirmative action which the Board findswill effectuate the policies of,the Act:(a).Offer to Albert Azar and Subrey Azar immediate and fullreinstatement to their former positions, without, prejudice to theirseniority and other rights andprivileges;(b)Make whole Albert.Azar and Subrey Azar for any loss of paythey have suffered by reason,of the respondent's discrimination againstthem by payment'to each of them of a sum of money equal to thatwhich he normally would have earned' as wages from October 22, 1940,the date of his discharge, to November 24, 1941, the date of the Supple-mental Intermediate Report, and from the date of this Decision andOrder to the date of 'the respondent's offer of reinstatement; less hisnet earningsduring said periods; .(c)Make whole Lee G. Bryant for any loss of pay he hassufferedby reason of the respondent's, discrimination against him by paymentto him of a sum *of money equal to that which he normally would haveearned as wages from December 17, 1940, the date 'of his discharge, tothe date of his reinstatement, less his netearningsduring that period ;(d)Post immediately in conspicuous places throughout the re-spondent's plant and'maintain for a,period of at least sixty (60) con-secutive days notices to its employees,stating:(1) that therespond-ent willnot engagein the conduct from which it has been ordered tocease anddesist in paragraphs 1 (a) and (b) ; (2) that it will take theaffirmative action set forth in paragraphs 2 (a'), (b), and (c) of thisOrder; and (3) that the respondent's employees are free to become orremain members of'United Shoe Workers of America, affiliated withthe Congress,of Industrial Organikations, and that the respondentwill not discriminate against any employee because of membershipor activity in that organization;.(e)Notify theRegionalDirector for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith;AND IT ISFURTHER ORDEREDthat the allegations of the complaint withrespect to AnnaHaas,Howard H. Schlegel, and Charles Haddad. be,and they hereby are, dismissed.